Exhibit 10.1
ASSET TRANSFER AGREEMENT
BETWEEN:
TALISMAN ENERGY CANADA
AND
IVANHOE ENERGY INC.
JULY 11, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
ARTICLE 1 INTERPRETATION
    1  
1.1 Definitions
    1  
1.2 Schedules and Exhibits
    12  
1.3 Interpretation Not Affected by Headings
    12  
1.4 Included Words
    12  
1.5 Headings
    12  
1.6 Statutory References
    12  
1.7 Invalidity of Provisions
    13  
1.8 References in Agreement
    13  
1.9 Knowledge or Awareness
    13  
1.10 Conflicts
    13  
 
       
ARTICLE 2 PURCHASE AND SALE
    13  
2.1 Purchase and Sale
    13  
2.2 Purchase Price
    13  
2.3 Concurrent Agreements
    14  
2.4 Closing
    14  
2.5 Form of Payment
    14  
2.6 Tax Allocation
    14  
2.7 Taxes
    14  
 
       
ARTICLE 3 TITLE AND ENVIRONMENTAL REVIEW
    15  
3.1 Acknowledgement
    15  
 
       
ARTICLE 4 ROFR’S AND CONSENTS
    15  
4.1 Rights of First Refusal
    15  
4.2 Consents
    16  
 
       
ARTICLE 5 DOCUMENTS, RECORDS AND CONVEYANCES
    16  
5.1 Conveyances and Joint Obligations
    16  
5.2 Delivery of Data
    17  
5.3 ERCB License Transfers
    18  
 
       
ARTICLE 6 POST-CLOSING TRANSITION
    19  
6.1 Post-Closing Transition
    19  
6.2 Vendor as Agent of Purchaser
    20  
 
       
ARTICLE 7 APPORTIONMENTS
    20  
7.1 Apportionments
    20  
7.2 Interim and Final Accounting
    21  
7.3 Audit Rights for Apportionments
    22  
7.4 General
    22  
 
       
ARTICLE 8 LEASE 10 ADJUSTMENT
    22  
8.1 Permits and Lease 10 Affected Area
    22  
8.2 Contingent Payment
    23  
 
       
ARTICLE 9 REPRESENTATIONS AND WARRANTIES
    23  
9.1 Representations and Warranties of Vendor
    23  



--------------------------------------------------------------------------------



 



- ii -  

         
9.2 Limitation of Representations and Warranties
    27  
9.3 Representations and Warranties of Purchaser
    27  
 
       
ARTICLE 10 INDEMNITIES
    30  
10.1 General Indemnity
    30  
10.2 Environmental Indemnity
    31  
10.3 Limitation of Claims
    32  
10.4 Specific Post-Closing Reclamation Activities
    33  
10.5 Additional Indemnitees
    33  
10.6 Indemnification Procedure
    33  
 
       
ARTICLE 11 DISPUTE RESOLUTION
    35  
11.1 Arbitration
    35  
11.2 Proceedings
    35  
 
       
ARTICLE 12 RIGHT OF FIRST OFFER
    36  
12.1 ROFO Notice
    36  
12.2 Equivalent Consideration
    36  
12.3 Notice of Acceptance
    36  
12.4 Transfers to Subsidiaries
    37  
 
       
ARTICLE 13 GENERAL
    38  
13.1 Subordination Arrangements
    38  
13.2 Public Announcements
    39  
13.3 Further Assurances
    39  
13.4 No Merger
    39  
13.5 Signs and Notifications
    39  
13.6 Governing Law
    39  
13.7 Time
    39  
13.8 Notices
    40  
13.9 Entire Agreement
    40  
13.10 Assignment
    41  
13.11 Transfer of Assets to an Affiliate
    41  
13.12 Enurement
    42  
13.13 Waivers
    42  
13.14 Substitution and Subrogation
    42  
13.15 Counterpart Execution
    43  

SCHEDULES
Schedule “A” — Lands and Leases
Schedule “B” — Wells
Schedule “C” — Proprietary Seismic Data
Schedule “D” — Disclosure Schedule
Schedule “E” — Data Room Materials
Schedule “F” — Proposed Recovery Area
Schedule “G” — ROFR Assets
Schedule “H” — Reclamation Wells



--------------------------------------------------------------------------------



 



 

ASSET TRANSFER AGREEMENT
THIS AGREEMENT dated July 11, 2008
BETWEEN:
TALISMAN ENERGY CANADA, a general partnership having an office and carrying on
business in the City of Calgary, in the Province of Alberta (“Vendor”)
- and -
IVANHOE ENERGY INC., a corporaton having an office and carrying on business in
the City of Vancouver, in the Province of British Columbia (“Purchaser”)
     WHEREAS Vendor wishes to convey to Purchaser and Purchaser wishes to
purchase from Vendor the Assets, all subject to and in accordance with the terms
and conditions set forth herein;
     NOW THEREFORE in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the Parties agree as follows:
ARTICLE 1
INTERPRETATION

1.1   Definitions       In this Agreement, including the recitals, this clause
and the schedules attached hereto, the following capitalized words and phrases
shall have the following meanings:

  (a)   “2008 Note” means the interest bearing promissory note dated as of the
date hereof issued by Purchaser to Vendor in the principal amount of
$12,500,000, with a maturity date of December 31, 2008;     (b)   “Abandonment
and Reclamation Obligations” means all obligations to abandon the Wells and
restore and reclaim the surface sites thereof, to decommission and remove
facilities and equipment and restore and reclaim the surface sites thereof and
to reclaim and restore the lands to which the surface rights relate (including
the removal of all tailings ponds and the remediation of all associated and
affected sites), all in accordance with good oil and gas field practices, and in
compliance with the Regulations;     (c)   “Additional Indemnitees” means, with
respect to any Party to which an indemnity is granted pursuant to this
Agreement, its Affiliates, and the respective



--------------------------------------------------------------------------------



 



 



 2

      directors, officers, servants, agents, advisors, employees and consultants
of that Party and its Affiliates;     (d)   “AFEs” means authorities for
expenditure, cash calls and operations notices issued under Title and Operating
Documents authorizing expenditures and similar items;     (e)   “Affiliate”
means any company, person, partnership or other legal entity which controls or
is controlled by a Party to this Agreement, or which controls or is controlled
by a company, person, partnership or other legal entity which controls such
Party, and “control” means the power to direct or cause the direction of the
management and policies of the Party or the other company, person, partnership
or legal entity, as the case may be, whether directly or indirectly, through one
or more intermediaries or otherwise, and whether by virtue of the ownership of
shares or other equity interests, the holding of voting rights or contractual
rights, or partnership interests or otherwise. For certainty, a partnership
which is a Party and which is comprised of corporations which are Affiliates, as
described above, shall be deemed to be an Affiliate of each such corporation and
its other Affiliates;     (f)   “Applicable Securities Laws” means all
applicable Canadian and U.S. securities Regulations, including the rules,
regulations, notices, instruments and policies of the Securities Commissions;  
  (g)   “Approved Recovery Area” has the meaning ascribed to that term in clause
8.2;     (h)   “Assets” means the Oil Sands Rights and the Miscellaneous
Interests;     (i)   “Back-In Agreement” means the back-in agreement dated as of
the date hereof between Vendor and Purchaser;     (j)   “Business Day” means any
day other than a Saturday, a Sunday or a statutory holiday in Calgary, Alberta,
and each Business Day to be calculated under this Agreement shall be a full and
complete day encompassing the period from 8:00 a.m. to 4:30 p.m. of such day;  
  (k)   “Common Shares” means common shares in the capital of Purchaser;     (l)
  “Consent Rights” has the meaning ascribed to that term in clause 4.2;     (m)
  “Contingent Payment” means the sum of $15,000,000 (as same may be adjusted
pursuant to clause 8.2);     (n)   “Convertible Note” means the interest bearing
convertible promissory note dated as of the date hereof issued by Purchaser to
Vendor in the principal amount of $40,000,000, with a maturity date of July 11,
2011;



--------------------------------------------------------------------------------



 



3



  (o)   “Crude Bitumen” means a viscous mixture, mainly of hydrocarbons heavier
than pentanes, that may contain sulphur compounds;     (p)   “Data
Room Materials” means the documents, files, data and information which were
reviewed by Purchaser, or were available to be reviewed by Purchaser in Vendor’s
data room, or were otherwise provided to Purchaser by Vendor at any time prior
to the date hereof, including the materials described in Schedule “E” attached
hereto;     (q)   “Disclosure Schedule” means Schedule “D” attached hereto;    
(r)   “Disposition Notice” has the meaning ascribed to that term in clause 12.3;
    (s)   “Environmental Liabilities” means any and all environmental damage,
contamination and other adverse environmental conditions pertaining to or caused
by any of the Assets or operations thereon or related thereto, however and by
whomsoever caused, and whether caused by a breach of the applicable Regulations
or otherwise, which occur or arise in whole or in part prior to, at or
subsequent to the date hereof, and regardless of whether or not a reclamation
certificate has been issued. Without limiting the generality of the foregoing,
such environmental damage or contamination or other environmental conditions
shall include those arising from or related to (i) surface, underground, air,
ground water, surface water or marine environment contamination;
(ii) Abandonment and Reclamation Obligations; (iii) the restoration, cleanup or
reclamation of or failure to restore, cleanup or reclaim any part of the Assets;
(iv) the breach of applicable Regulations in effect at any time; (v) the removal
of or failure to remove foundations, structures or equipment; (vi) the release,
spill, escape or emissions of toxic, hazardous or oilfield waste substances; and
(vii) damages and losses suffered by Third Parties as a result of any of the
occurrences in subclauses (i) through (vi) of this clause;     (t)   “ERCB”
means the Alberta Energy Resources Conservation Board;     (u)   “GST” means the
goods and services tax administered pursuant to the Excise Tax Act (Canada) or
under any successor or parallel federal or provincial legislation that imposes a
tax on the recipient of goods and services;     (v)   “HTL Data Monitoring
Agreement” means the HTL data monitoring agreement dated as of the date hereof
between Vendor and Purchaser;     (w)   “JOA” means the Joint Operating
Agreement dated April 5, 2000 between Canadian Natural Resources, Talisman
Energy Inc. and Union Pacific Resources Inc.;     (x)   “Jurisdictions” means
Yukon Territory and every province of Canada;     (y)   “Lands” means the lands
set forth and described in Schedule “A” (insofar as rights thereto are granted
by the Leases) and includes the Oil Sands Substances



--------------------------------------------------------------------------------



 



4

      within such lands, subject to such limitations as to geological formations
and petroleum substances as set forth in Schedule “A”;

  (z)   “Leases” means all leases, licences, permits and other documents of
title set forth and described in Schedule “A”, by virtue of which the holder
thereof is entitled to drill for, win, take, own or remove the Oil Sands
Substances within, upon or under the Lands or by virtue of which the holder
thereof is deemed to be entitled to a share of Oil Sands Substances removed from
the Lands and includes, if applicable, all amendments, renewals and extensions
of such documents and all documents issued in substitution therefor but only
insofar as the same relate to the Lands;     (aa)   “Lease 10” means Alberta
Crown Primary Oil Sands Lease No. 7401100010, as more particularly described in
Schedule “A”, and all amendments, renewals and extensions thereof and all
documents issued in substitution therefor;     (bb)   “Lease 10 Affected Area”
means the surface of those Lands governed by Lease 10 which are subject to the
Suncor Mineral Surface Lease, and for purposes of illustration only include
those lands described in Schedule “F” as the “Suncor MSL 044435 Lands Affecting
Lease 10” and as “Suncor MSL” in the map attached thereto;     (cc)   “Lease 50”
means Alberta Crown Continued Oil Sands Lease No. 7281020T50, as more
particularly described in Schedule “G”, and all amendments, renewals and
extensions thereof and all documents issued in substitution therefor;     (dd)  
“Lease 50 Lands” means the lands set forth and described in Schedule “G”
(insofar as rights thereto are granted by Lease 50) and includes the Oil Sands
Substances within such lands, subject to such limitations as to geological
formations and petroleum substances as set forth in Schedule “G”;     (ee)  
“Lease 50 Miscellaneous Interests” means, subject to any and all limitations and
exclusions provided for in this definition, the entire interest of Vendor in and
to all property, assets, interests and rights pertaining to the Lease 50 Oil
Sands Rights and the Lease 50 Wells, or any of them, but only to the extent that
such property, assets, interests and rights pertain to the Lease 50 Oil Sands
Rights and the Lease 50 Wells to which Vendor is entitled as at the date hereof,
or any of them, or any rights relating thereto, including, without limitation,
any and all of the following:

  (i)   Lease 50, the Title and Operating Documents pertaining to the Lease 50
Lands, and any other contracts and agreements to the extent that they relate to
the Lease 50 Oil Sands Rights and the Lease 50 Wells, or any of them;     (ii)  
all subsisting leasehold rights (if any) to, and rights (if any) to enter upon,
use or occupy the surface of any lands which are or may be used to gain access
to or use or operate the Lease 50 Oil Sands Rights and the Lease 50



--------------------------------------------------------------------------------



 



5

      Wells, or any of them, excluding any such rights that pertain only to a
well or wells other than the Lease 50 Wells;

  (iii)   all records, books, documents, licenses, permits, approvals, drawings
(whether in electronic format or otherwise, including all ‘as-built’ drawings,
and including a list of drawings), authorizations, files, or papers which relate
to the Lease 50 Oil Sands Rights and the Lease 50 Wells, or any of them;    
(iv)   the Proprietary Seismic Data; and     (v)   the right, title, estate and
interest of Vendor described in Schedule “G” in and to the Lease 50 Wells,
including the wellbores and any and all casing thereof,

      but specifically excluding any of the foregoing that: (i) may pertain to
any seismic other than the Proprietary Seismic Data, or to geophysical or
geological data or matters, engineering forecasts, evaluations or reserve
estimates; (ii) may pertain to Vendor’s proprietary information or technology or
interpretations or Vendor’s tax or financial records or economic evaluations;
(iii) are owned or licensed by Third Parties with restrictions on their delivery
or disclosure by Vendor or which require the payment of any fees to transfer or
disclose same; (iv) are legal opinions, or documents prepared by Vendor in
contemplation of litigation; or (v) pertain to records required to be maintained
by Vendor under the Regulations;     (ff)   “Lease 50 Oil Sands Rights” means
the right, title, estate and interest of Vendor described in Schedule “G”, in
and to the Lease 50 Lands and, insofar as they pertain thereto, Lease 50;    
(gg)   “Lease 50 Wells” means the wells identified in Schedule “G”, and all
other wells which are or may be or were used in connection with the Lease 50 Oil
Sands Rights, and including without limitation, evaluation, delineation,
producing, shut-in, suspended, abandoned, water source, injection and disposal
wells unless any such other wells are specifically excluded in Schedule “G”.    
(hh)   “Letter Agreement” means the letter agreement dated May 29, 2008 between
Vendor and Purchaser;     (ii)   “Losses” means all actions, causes of action,
losses, costs, claims, damages, penalties, fines, assessments, charges, expenses
or other liabilities whatsoever, whether contractual or tortious, which are
suffered, sustained, paid or incurred by a Party and includes, without
limitation, reasonable legal fees on a solicitor and client basis and other
professional fees and disbursements on a full indemnity basis, but
notwithstanding the foregoing shall not include any liability for indirect or
consequential damages including, without limitation, business loss, loss of
profit, economic loss, punitive damages, or income tax liabilities;



--------------------------------------------------------------------------------



 



6



  (jj)   “Miscellaneous Interests” means, subject to any and all limitations and
exclusions provided for in this definition, the entire interest of Vendor in and
to all property, assets, interests and rights pertaining to the Oil Sands Rights
and the Wells, or any of them, but only to the extent that such property,
assets, interests and rights pertain to the Oil Sands Rights and the Wells to
which Vendor is entitled as at the date hereof, or any of them, or any rights
relating thereto, including, without limitation, any and all of the following:

  (i)   the Leases, the Title and Operating Documents, and any other contracts
and agreements to the extent that they relate to the Oil Sands Rights and the
Wells, or any of them;     (ii)   all subsisting leasehold rights (if any) to,
and rights (if any) to enter upon, use or occupy the surface of any lands which
are or may be used to gain access to or use or operate the Oil Sands Rights and
the Wells, or any of them, excluding any such rights that pertain only to a well
or wells other than the Wells;     (iii)   all records, books, documents,
licenses, permits, approvals, drawings (whether in electronic format or
otherwise, including all ‘as-built’ drawings, and including a list of drawings),
authorizations, files, or papers which relate to the Oil Sands Rights and the
Wells, or any of them; and     (iv)   the right, title, estate and interest of
Vendor described in Schedule “A” in and to the Wells, including the wellbores
and any and all casing thereof,

      but specifically excluding any of the foregoing that: (i) may pertain to
any seismic (including the Proprietary Seismic Data), or to geophysical or
geological data or matters, engineering forecasts, evaluations or reserve
estimates; (ii) may pertain to Vendor’s proprietary information or technology or
interpretations or Vendor’s tax or financial records or economic evaluations;
(iii) are owned or licensed by Third Parties with restrictions on their delivery
or disclosure by Vendor or which require the payment of any fees to transfer or
disclose same; (iv) are legal opinions, or documents prepared by Vendor in
contemplation of litigation; or (v) pertain to records required to be maintained
by Vendor under the Regulations;     (kk)   “Notes” means the 2008 Note and
Convertible Note;     (ll)   “Notice of Acceptance” has the meaning ascribed to
that term in clause 12.3;     (mm)   “Oil Sands Rights” means the right, title,
estate and interest of Vendor described in Schedule “A”, in and to the Lands
and, insofar as they pertain thereto, the Leases, including without limitation
any of the following which relate to the Lands:

  (i)   rights to explore for, drill for, extract, win, produce, take, save or
market Oil Sands Substances therefrom;



--------------------------------------------------------------------------------



 



7



  (ii)   rights to a share of the production of Oil Sands Substances therefrom;
    (iii)   rights to a share of the proceeds of sale of, or rights to receive
payment calculated by reference to, the quantity or value of the production of
Oil Sands Substances produced therefrom, other than the rights under agreements
for the sale of Oil Sands Substances;     (iv)   rights to acquire any of the
rights described in subparagraphs (i) to (iii) of this definition; and     (v)  
to the extent that they are described in Schedule “A”, all interests and rights
known as working interests, royalty interests, overriding royalty interests,
gross overriding royalty interests, production payments, profits interests, net
profits interests, revenue interests, net revenue interests and economic
interests;

  (nn)   “Oil Sands Substances” means Crude Bitumen and every other mineral or
substance, the right to explore for which, or an interest in which, is granted
under the Leases, but only insofar as the Leases pertain to the Lands;     (oo)
  “Party” means a party to this Agreement;     (pp)   “Permitted Encumbrances”
means, with respect to the Assets:

  (i)   easements, rights of way, servitudes and other similar rights in land
(including, without limitation, rights of way and servitudes for highways and
other roads, railways, sewers, drains, gas and oil pipelines, gas and water
mains, electric light, power, telephone, telegraph or cable television conduits,
poles, towers, wires and cables);     (ii)   the right reserved to or vested in
any government or other public authority by the terms of any lease (including
any Lease), license, franchise, grant or permit or by any statutory provision,
to terminate any such lease (including any Lease), license, franchise, grant,
permit or authorization or to require annual or other periodic payments as a
condition of the continuance thereof;     (iii)   rights of general application
reserved to or vested in any governmental or other public authority to levy
taxes on the Lands or on Oil Sands Substances produced from the Lands or any of
them or the revenue therefrom;     (iv)   legally binding requirements imposed
under the Regulations concerning any of the Assets which are generally
applicable to the oil and gas industry including, without limitation, rates of
production from operations in respect of any of the Assets and any order or
directive of the ERCB or other governmental authority, whether before or after
the date hereof, to limit or shut-in production from the Assets;



--------------------------------------------------------------------------------



 



8



  (v)   the terms and conditions of the Leases and the Title and Operating
Documents, including without limitation any penalty or forfeiture that is
disclosed in Schedule “A”;     (vi)   to the extent described in Schedule “A”:

  (A)   any royalties, overriding royalties, net profits interests or other
encumbrances applicable to the Oil Sands Rights;     (B)   any existing
potential alteration of Vendor’s interest in the Assets because of payout
conversion or farmin, farmout or other such agreement; and     (C)   any Rights
of First Refusal;

  (vii)   liens or security incurred, created or granted in the ordinary course
of business or imposed by Regulations, to a public utility or government
authority in connection with the Assets or operations thereon for the payment of
taxes, assessments and governmental charges which are not due as at the date
hereof, or the validity of which is being diligently contested in good faith by
or on behalf of Vendor;     (viii)   liens (including, without limitation,
processors’, operators’ and similar liens) incurred or created in the ordinary
course of business as security in favour of the person conducting the
development or operation of the Assets for Vendor’s proportionate share of the
costs and expenses of such development or operation which are not due as at the
date hereof, or the validity of which is being diligently contested in good
faith by or on behalf of Vendor;     (ix)   mechanics’, builders’ or
materialman’s liens in respect of services rendered or goods supplied, but only
insofar as such liens relate to goods or services for which payment is not due
as at the date hereof, or the validity of which is being diligently contested in
good faith by or on behalf of Vendor;     (x)   statutory exceptions to title,
and the reservations, limitations, provisos and conditions in any original
grants from the Crown of any of the Assets or interests therein;     (xi)   any
Security Interest held by any Third Party encumbering Vendor’s interest in and
to the Assets, or any part or portion thereof, in respect of which Vendor
delivers a registerable discharge or a ‘no interest’ letter to Purchaser on or
prior to the date hereof;     (xii)   any security held by, or granted by,
through or under a Third Party in respect of or encumbering that Third Party’s
interest in and to the Assets or any part or portion thereof;



--------------------------------------------------------------------------------



 



9



  (xiii)   any defect or deficiencies in title to the Assets of which Purchaser
is aware or which are disclosed in this Agreement; and     (xiv)   all other
liens, adverse claims, and other claims or interests of Third Parties set out in
Schedule “A”;

  (qq)   “person” means an individual, a partnership, a corporation, a trust, an
unincorporated organization, a union, a governmental authority and the heirs,
executors, administrators or other legal representatives thereof;     (rr)  
“Prime Rate” means the daily rate of interest expressed as a per annum rate
announced from time to time by the main branch of the Royal Bank of Canada in
Calgary, Alberta as a reference rate for the determination of interest rates on
Canadian dollar commercial loans to customers in Canada;     (ss)   “Proposed
Recovery Area” means the portion of the Lease 10 Affected Area that is within
the 750 meter buffer zone of the outside perimeter thereof, as is illustrated in
Schedule “F”;     (tt)   “Proposed Recovery Area Permits” has the meaning
ascribed to that term in clause 8.1;     (uu)   “Proprietary Seismic Data” means
Vendor’s interest in seismic data owned by Vendor jointly with one or more Third
Parties, to the extent such data is in respect of the Lands or lands located on
or within 1.6 kilometers of the Lease 50 Lands, and is described in Schedule
“C”, but specifically excludes all trade or licensed seismic data, and any
proprietary interpretations of such data or derivative products thereof;    
(vv)   “Public Record” means all information filed by Purchaser with the
Securities Commissions including, without limitation, any information filed with
any Securities Commission in compliance, or intended compliance, with any
Applicable Securities Laws;     (ww)   “Purchase Price” means the total
consideration paid or delivered (as the case may be) by Purchaser to Vendor as
set forth in clause 2.2;     (xx)   “Purchaser Counsel Opinions” means the legal
opinions dated as of the date hereof delivered by Goodmans LLP and Bennett Jones
LLP to Vendor;     (yy)   “Regulations” means all statutes, laws, rules, orders,
regulations and directions of governmental and other competent authorities in
effect from time to time and made by governments, governmental boards or
agencies, tribunals, arbitrators, or judicial authorities having jurisdiction
over the Assets, the Parties or the transaction contemplated herein;     (zz)  
“Rights of First Refusal” means a right of first refusal, pre-emptive right of
purchase or similar right whereby any Third Party has the right to acquire or



--------------------------------------------------------------------------------



 



10

      purchase all or a portion of the Assets as a consequence of the Parties
entering into this Agreement or the transaction to be effected by this
Agreement;

  (aaa)   “ROFO Interests” has the meaning ascribed to that term in clause 12.1;
    (bbb)   “ROFO Notice” has the meaning ascribed to that term in clause 12.1;
    (ccc)   “ROFR Assets” means the Lease 50 Oil Sands Rights and the Lease 50
Miscellaneous Interests;     (ddd)   “ROFR Assets Value” has the meaning
ascribed to that term in clause 4.1(b)(i);     (eee)   “SEC” means the United
States Securities and Exchange Commission;     (fff)   “Securities Commissions”
means the securities commissions or securities regulatory authorities in each of
the provinces of Canada and the Yukon Territory, and the SEC;     (ggg)  
“Security Documents” means the Fixed and Floating Charge Debenture and
associated Pledge Agreement of even date granted by Purchaser to Vendor;    
(hhh)   “Security Interests” means security interests in the Assets or any
portion thereof granted by Vendor or its Affiliates to any Third Party, whether
by way of mortgage, deed of trust, assignment under the Bank Act (Canada),
debenture, general security agreement or land charge under personal property
security legislation or otherwise, including any amendments thereto;     (iii)  
“Specific Conveyances” means all conveyances, assignments, registerable
transfers, novations, bills of sale, and other documents or instruments that are
reasonably required or desirable to convey, assign and transfer the interest of
and the obligations of Vendor in and to the Assets to Purchaser and to novate
Purchaser in the place and stead of Vendor with respect to the Assets and all of
Vendor’s obligations relating thereto;     (jjj)   “Specified Reclamation
Activities” means the activities associated or required in connection with the
reclamation of the wells described in Schedule “H”, including establishing
native vegetation, reducing slash accumulation and spreading debris over the
lease area, addressing any stability and erosion issues, reducing mulched debris
and the depth thereof to promote natural vegetation, and addressing well site
subsidence at abandonment by mounting well centers, in each case as may be
required by the Regulations or generally accepted oil and gas practices;    
(kkk)   “Subsidiary” means any company, person, partnership or other legal
entity which is controlled by Purchaser, and “control” means the power to direct
or cause the direction of the management and policies of such company, person,
partnership or other legal entity, as the case may be, whether directly or
indirectly, through one or more intermediaries or otherwise, and whether by
virtue of the ownership of



--------------------------------------------------------------------------------



 



11

       shares or other equity interests, the holding of voting rights or
contractual rights, or partnership interests or otherwise;

  (lll)   “Suncor Mineral Surface Lease” means Mineral Surface Lease No. 044435
granted by Alberta Sustainable Resource Development to Suncor Energy Inc., and
all amendments, renewals and extensions thereof and all documents issued in
substitution therefor;     (mmm)   “Survival Period” shall have the meaning
ascribed to that term in clause 9.4;     (nnn)   “Third Party” means any person
(other than the Parties to the extent of their roles in this Agreement as Vendor
and Purchaser);     (ooo)   “this Agreement”, “herein”, “hereto”, “hereof” and
similar expressions mean and refer to this Asset Transfer Agreement together
with all Schedules, in its entirety;     (ppp)   “Title and Operating Documents”
means, to the extent directly related to the Oil Sands Rights and Wells, or any
of them:

  (i)   agreements whereby Vendor derives any interest therein, or affecting
Vendor’s interests and obligations therein, including, without limitation,
operating agreements, royalty agreements, farmout or farmin agreements, option
agreements, participation agreements, pooling agreements, or trust agreements
(whether Vendor is trustee or beneficiary);     (ii)   any approvals,
authorizations or licenses required under the Regulations for the conduct of
operations with respect to the Assets, including without limitation Well
licenses; and     (iii)   all other agreements other than the Leases that relate
to the ownership, operation or exploitation of the Oil Sands Rights or the
Wells;

  (qqq)   “Transaction Documents” means this Agreement, the Back-In Agreement,
the Notes, the Security Documents and the HTL Data Monitoring Agreement and all
ancillary or supplemental documents relating thereto;     (rrr)   “U.S Person”
means “U.S. person” as defined in Regulation S promulgated under the U.S
Securities Act;     (sss)   “U.S. Securities Act” means the United States
Securities Act of 1933, as amended; and     (ttt)   “Wells” means the wells
identified in Schedule “B”, and all other wells which are or may be or were used
in connection with the Oil Sands Rights, and including without limitation,
evaluation, delineation, producing, shut-in, suspended, abandoned, water source,
injection and disposal wells unless any such other wells are specifically
excluded in Schedule “B”.



--------------------------------------------------------------------------------



 



12



1.2   Schedules and Exhibits       The following schedules are attached to, form
part of, and are incorporated in this Agreement:

    Schedule “A” — Lands and Leases

Schedule “B” — Wells

Schedule “C” — Proprietary Seismic Data

Schedule “D” — Disclosure Schedule

Schedule “E” — Data Room Materials

Schedule “F” — Proposed Recovery Area

Schedule “G” — ROFR Assets

Schedule “H” — Reclamation Wells       These schedules are incorporated herein
by reference as though contained in the body of this Agreement. Whenever any
term or condition, whether express or implied, of any schedule conflicts or is
at variance with any term or condition of the body of this Agreement, the latter
shall prevail.   1.3   Interpretation Not Affected by Headings       The
division of this Agreement into articles, clauses, subclauses and paragraphs and
the provision of headings for all or any part thereof are for convenience and
reference only and shall not affect the meaning, interpretation or construction
of this Agreement.   1.4   Included Words       When the context reasonably
permits, words suggesting the singular shall be construed as suggesting the
plural and vice versa, and words suggesting gender or gender neutrality shall be
construed as suggesting the masculine, feminine and neutral genders. In
addition, references to “including” shall mean including without limitation, and
“includes” or other derivatives thereof shall have corresponding meanings.   1.5
  Headings       The expressions “Article”, “clause”, “subclause”, “paragraph”
and “Schedule” followed by a number or letter or combination thereof mean and
refer to the specified article, clause, subclause, paragraph and schedule of or
to this Agreement.   1.6   Statutory References       Any reference herein to a
statute shall include and shall be deemed to be a reference to such statute and
to the regulations made pursuant thereto, and all amendments made thereto and in
force from time to time, and to any statute or regulation that may be passed
which has the effect of supplementing or superseding the statute so referred to
or the regulations made pursuant thereto.



--------------------------------------------------------------------------------



 



13



1.7   Invalidity of Provisions       If any of the provisions of this Agreement
should be determined to be invalid, illegal or unenforceable in any respect, the
validity, legality or enforceability of the remaining provisions herein shall
not in any way be affected or impaired thereby.   1.8   References in Agreement
      Any reference to time refers to the time in Calgary, Alberta at the
applicable time. All references to “dollars” or “$” herein refer to lawful
currency of Canada.   1.9   Knowledge or Awareness       In this Agreement, the
stated knowledge, information, belief or awareness of a Party consists only of
the actual knowledge or awareness, as the case may be, of the current officers
of such Party whose normal responsibilities relate to the matter in question in
the course of their normal duties, and does not include knowledge, information
or belief and awareness of any other person or persons or any constructive or
imputed knowledge. Vendor does not have any obligation to make inquiry of Third
Parties or the files and records of any Third Party or public authority in
connection with representations and warranties that are made to its knowledge,
information, belief or awareness.   1.10   Conflicts       If any term or
condition of this Agreement conflicts with a term or condition of the Leases or
the Regulations, the term or condition of the relevant Lease or Regulation will
prevail, and this Agreement will be deemed to be amended to the extent required
to eliminate any such conflict.

ARTICLE 2
PURCHASE AND SALE

2.1   Purchase and Sale       As consideration for the payment or delivery, as
the case may be, of the Purchase Price, the receipt and sufficiency of which is
hereby acknowledged, Vendor hereby sells, assigns, transfers, conveys and sets
over to Purchaser, and Purchaser hereby purchases from Vendor, all of the right,
title, estate and interest of Vendor (whether absolute or contingent, legal or
beneficial) in and to the Assets, TO HAVE AND TO HOLD the same, together with
all benefit and advantage to be derived therefrom, absolutely, subject to the
terms of this Agreement.   2.2   Purchase Price       The Purchase Price for the
Assets is as follows:

  (a)   $22,500,000 in cash;     (b)   delivery of the Notes duly executed by
the Purchaser; and



--------------------------------------------------------------------------------



 



14



  (c)   the obligation of Purchaser respecting the Contingent Payment in
accordance with article 8,     (a)   and (b) of which has been paid or
delivered, as the case may be, by Purchaser to Vendor concurrently with the
execution and delivery of this Agreement.

2.3   Concurrent Agreements       Concurrently with the execution and delivery
of this Agreement, the Parties or Purchaser (as the case may be) have delivered
the Back-In Agreement, the Security Documents and the HTL Data Monitoring
Agreement.   2.4   Closing       Possession, risk and beneficial ownership of
Vendor’s interest in and to the Assets shall pass from Vendor to Purchaser on
the date hereof.   2.5   Form of Payment       All payments to be made pursuant
to this Agreement shall be in Canadian funds and shall be made by bank wire
unless otherwise instructed by Vendor.   2.6   Tax Allocation       The Parties
shall allocate the Purchase Price amongst the Assets as follows:

      (a) Miscellaneous Interests    $1.00       (b) Oil Sands Rights   The
balance of the Purchase Price

2.7   Taxes

  (a)   Purchaser shall be solely responsible for any provincial sales tax
pertaining to its acquisition of the Assets and shall remit any such taxes to
the applicable governmental authority according to the Regulations.     (b)   If
Vendor is required to collect from Purchaser any tax, fee or charge under the
Regulations in connection with Purchaser acquiring the Assets, including but not
limited to GST, then Purchaser shall pay the amount of those taxes, fees or
charges to Vendor, and Vendor shall remit those amounts in the manner required
by the Regulations. Such amounts are in addition to the Purchase Price. If the
amount of any tax, fee or charge is adjusted as a result of any audit or
determination by any government authority then any increase or decrease and any
related penalties and interest paid or received shall be paid by or received by
Purchaser.



--------------------------------------------------------------------------------



 



15



ARTICLE 3
TITLE AND ENVIRONMENTAL REVIEW

3.1   Acknowledgement       Purchaser acknowledges and confirms that it and its
nominees have been provided with a reasonable opportunity by Vendor to conduct a
physical inspection, environmental assessment and title review of the Assets,
all at Purchaser’s sole cost, risk and expense, and that it is satisfied with
such inspection, assessment and review and the results thereof.

ARTICLE 4
ROFR’S AND CONSENTS

4.1   Rights of First Refusal

  (a)   The Parties confirm that a notice respecting the applicable Right of
First Refusal was issued to the appropriate Third Party in respect of the ROFR
Assets pursuant to and in accordance with the Letter Agreement and the JOA, and
that such Third Party exercised its Right of First Refusal. In the event that a
sale of the ROFR Assets to such Third Party is not completed at any time prior
to November 30, 2008 and Vendor determines that it has no further obligation to
sell the ROFR Assets to such Third Party, Vendor shall provide written notice
thereof to Purchaser. Within thirty (30) days after receipt of such written
notice:

  (i)   Vendor and Purchaser shall execute and deliver an amending agreement
pursuant to which:

  (A)   this Agreement is amended to reflect the consideration to be paid by
Purchaser to Vendor in accordance with clause 4.1(a)(ii);     (B)   Vendor’s
representations and warranties in clause 9.1 shall be deemed repeated as at the
date of the amending agreement and shall survive, for purposes of the ROFR
Assets only, for a period of twelve (12) months thereafter; and     (C)  
Schedule “A” hereto is amended to include a description of the ROFR Assets;

  (ii)   concurrently with the execution and delivery of the amending agreement
Purchaser shall deliver to Vendor a certified cheque or bank draft (or at
Vendor’s request initiate a wire transfer) in the amount of $7,500,000 and an
amended and restated 2008 Note in form and substance satisfactory to Vendor,
acting reasonably, pursuant to which the Principal Amount (as such term is
defined in the 2008 Note) of the 2008 Note is increased to $20,000,000, and in
addition Purchaser shall deliver to Vendor a supplemental debenture pursuant to
which the Fixed and Floating Charged Debenture of even date granted by Purchaser
to Vendor is amended,



--------------------------------------------------------------------------------



 



16

      modified and supplemented to increase the Principal Sum (as that term is
defined therein) to $75,000,000.

      If Purchaser acquires the ROFR Assets pursuant to this Agreement, Vendor
will as soon as reasonably practicable thereafter instruct its data management
service provider to effect a transfer and delivery of the Proprietary Seismic
Data to Purchaser. Purchaser shall be solely responsible for all fees and costs
charged therefor by that service provider, and for any other fees and costs
(including in respect of reproduction, deletion and handling) charged by the
service provider.

4.2   Consents       To the extent all such consents were not obtained prior to
the date hereof, if any Lease or Title and Operating Document provides that
Vendor shall obtain the written consent (the “Consent Rights”) from a Third
Party to the disposition of such Lease or Title and Operating Document to
Purchaser, Vendor shall, no later than ten (10) Business Days after the date
hereof, serve all notices and request all consents required to permit the
conveyance of any such Leases or Title and Operating Documents to Purchaser.
Failure to obtain consents for all Leases or Title and Operating Documents
requiring written consent shall not constitute a breach of this Agreement or any
of Vendor’s representations and warranties. Vendor shall give prompt written
notice to Purchaser of all Consent Rights for which consents are either granted
or refused. If any Third Party notifies Vendor that it refuses to give the
consent required by the Consent Right, Vendor and Purchaser shall cooperate in
attempting to obtain such consent. Purchaser shall, however, continue to own the
Assets affected by the relevant Lease or Title and Operating Document and shall
indemnify Vendor against Losses of Vendor in connection therewith. Vendor shall
after the date hereof hold Purchaser’s legal interest in that Lease and Title
and Operating Document as agent for Purchaser and shall continue to use
commerically reasonable efforts (but Vendor shall not be required to incur any
costs or expenses) to obtain such written consent from the Third Party.

ARTICLE 5
DOCUMENTS, RECORDS AND CONVEYANCES

5.1   Conveyances and Joint Obligations

  (a)   Vendor has used commercially reasonable efforts to prepare the required
Specific Conveyances. To the extent any further Specific Conveyances are
required after the date hereof, Vendor shall use commercially reasonable efforts
to provide such Specific Conveyances for execution and delivery by the Parties
as soon as reasonably possible after such requirements are established. None of
the Specific Conveyances shall confer or impose upon a Party any greater right
or obligation than contemplated in this Agreement.         To the extent any
Specific Conveyances are not prepared or delivered on the date hereof, Vendor
shall be entitled to retain the Leases, Title and Operating Documents and
correspondence, records, books, documents, licences, reports and data relating
thereto comprising the Miscellaneous Interests until such Specific



--------------------------------------------------------------------------------



 



17

      Conveyances are executed and delivered, but Purchaser may access all of
the foregoing at Vendor’s offices during normal business hours for review
purposes and to make copies.

  (b)   Vendor shall (with the cooperation of Purchaser) circulate and register,
as the case may be, all Specific Conveyances that by their nature may be
circulated or registered. All costs of registration of the Specific Conveyances,
including all Well licence transfers, assignments of dispositions and any
associated security deposits, shall be for the sole account of Purchaser.    
(c)   No Specific Conveyance shall require Vendor to provide any representation
or warranty beyond those contained in this Agreement, nor shall they entitle
Purchaser to impose any obligation upon or to rely on any representation or
warranty, express or implied, of Vendor beyond those contained in this
Agreement.

5.2   Delivery of Data

  (a)   Subject to completion of Specific Conveyances as provided in clause 5.1,
Vendor shall deliver to Purchaser on the date hereof or forthwith hereafter the
original copies of the Leases and the Title and Operating Documents and the
original copies of other agreements, correspondence, records, books, documents,
licences, permits, approvals, reports and data comprising the Miscellaneous
Interests which are now in the possession of Vendor. Notwithstanding the
foregoing, if and to the extent such Leases, Title and Operating Documents and
other agreements, correspondence, records, books, documents, licences, reports
and data comprising the Miscellaneous Interests also pertain to interests other
than the Assets, photocopies or other copies may be provided to Purchaser in
lieu of original copies, at Purchaser’s sole cost and expense for copying.
Vendor may retain photocopies of all Leases, Title and Operating Documents,
other agreements, correspondence, records, books, documents, licences, reports
and data comprising the Miscellaneous Interests, at its sole cost and expense.  
  (b)   Notwithstanding anything contained herein, with respect to the Leases,
Title and Operating Documents, and all other files, records and other documents
included in the Miscellaneous Interests, for a period of seven (7) years after
the date hereof Purchaser shall provide Vendor with reasonable access to all
such materials (including permitting the copying thereof where appropriate)
acquired from Vendor that are required by Vendor in connection with audits, the
preparation of tax returns, to comply with Regulations (including Applicable
Securities Laws) and in connection with any action, suit or proceeding.
Purchaser shall make its personnel reasonably available for the purpose of
providing Vendor, upon Vendor’s reasonable request, with assistance in locating
information from such records, providing appropriate verifications of documents
and information, developing information, reports, submissions and the like
relating to Vendor’s ownership or operation of the Assets prior to the date
hereof, or otherwise providing reasonable assistance.



--------------------------------------------------------------------------------



 



18



  (c)   Notwithstanding subclause 5.2(a), Vendor shall either provide the
documents included in Miscellaneous Interests on the date hereof or undertake to
deliver them within three (3) weeks following the date hereof.

5.3   ERCB License Transfers

  (a)   Purchaser acknowledges that Vendor had the right to, at least five
(5) Business Days prior to the date hereof, request that Purchaser communicate
with the ERCB to determine all conditions which the ERCB would require be
complied with or satisfied in order for the ERCB to approve the transfer by
Vendor of licences for the Wells to Purchaser, and that Purchaser was to advise
Vendor in writing of such conditions. Purchaser covenants to comply with all
conditions imposed by the ERCB in respect of such transfers.     (b)   Within
five (5) Business Days following the date hereof, and subject to the approval of
Vendor’s working interest partners in the particular Asset (to the extent such
working interest partners have the contractual right to grant or deny consent),
Vendor shall prepare and electronically submit an application to the ERCB for
the transfer of the Wells, if any, held in the name of Vendor, and Purchaser
shall electronically ratify and sign such application. If Vendor’s working
interest partners for an Asset deny their consent to such transfer, the Parties
shall cooperate in re-transferring the pertinent licenses back to Vendor for
Vendor’s assignment to an approved operator. Purchaser’s LSAS Client ID No. is
EN3601.     (c)   Should the ERCB deny any license transfer because of
misdescription or other minor deficiencies in the application, Vendor shall
within two (2) Business Days correct the application and amend and re-submit an
application for the license transfers, and Purchaser shall electronically ratify
and sign such application.     (d)   After the date hereof, whether or not
Purchaser requested prior determination of ERCB transfer conditions under clause
5.3(a), if for any reason the ERCB requires Purchaser to make a deposit in order
to approve the license transfer, Purchaser shall and covenants to immediately
make such deposit.     (e)   If Purchaser fails to make a deposit which it is
required to make under clause 5.3(d) within ten (10) days of Purchaser’s receipt
of notification from ERCB that such deposit is required, Vendor shall have the
right, but not the obligation, to make such deposit. In such event, Purchaser
shall reimburse Vendor for the amount of such deposit plus interest thereon at
the Prime Rate plus two (2) percent per annum, calculated daily and not
compounded, from the date Vendor paid the deposit until such reimbursement is
made. In addition to all other rights to enforce such reimbursement otherwise
available to Vendor, it shall have the right to set-off the amount of such
reimbursement (including interest) against other monies due to Purchaser
pursuant to this Agreement.



--------------------------------------------------------------------------------



 



19



  (f)   Purchaser hereby appoints Vendor as its agent with regard to the payment
referred to in clause 5.3(e), it being agreed however that Vendor shall not have
any obligation to make such security deposits on behalf of Purchaser.

ARTICLE 6
POST-CLOSING TRANSITION

6.1   Post-Closing Transition       After the date hereof and to the extent that
Purchaser must be recognized by Third Parties under the Title and Operating
Documents or otherwise recognized as the owner of any of the Assets, the
following will apply to those Assets until that recognition has been effected:

  (a)   Vendor shall hold title to the Assets, or any portion thereof, as agent
for Purchaser, represent Purchaser and receive and hold all proceeds, benefits
and advantages accruing in respect of the Assets for the benefit, use and
ownership of Purchaser;     (b)   Vendor will forthwith provide to Purchaser all
Third Party AFEs, notices, mail ballots, invoices, cash calls, billings, and
other similar documents Vendor receives respecting the Assets, and will respond
to such AFEs, notices, mail ballots, and other similar documents pursuant to the
written instruction of Purchaser, if received on a timely basis, provided that
Vendor may refuse to follow instructions that it reasonably believes to be
unlawful, unethical or in conflict with an applicable contract by providing
notice to that effect to Purchaser in a timely manner, and further provided that
Vendor may require Purchaser to advance or otherwise secure any costs to be
incurred in connection with Purchaser’s written instructions in such manner and
by such date as Vendor may reasonably request, and if Purchaser fails to do so
Vendor shall not be obligated to follow such instructions and shall not be
responsible for any Losses suffered by Purchaser or for any other claims,
expenses or damages which may result;     (c)   Pursuant to article 7, Vendor
will deliver to Purchaser, on a monthly basis, in a manner consistent with
Vendor’s internal accounting processes, all revenues, proceeds and other
benefits received by Vendor respecting the Assets and accruing after the date
hereof, together with all relevant statements of operating expenses, less the
share of the applicable lessor royalties, development and operating costs,
treating, gathering, processing and product transportation expenses and those
other costs and expenses directly relating to the Assets and the production of
Oil Sands Substances. Vendor shall be entitled to retain any portion of such
funds to satisfy any amounts owing or payable hereunder or to satisfy any
amounts owing to Third Parties by Purchaser under the Leases, Title and
Operating Documents and other agreements or other documents relating to the
Assets. Any net amount owing to Vendor under this subclause (c) will be paid by
Purchaser within thirty (30) days of Vendor’s invoice therefore. All overdue
payments hereunder shall be payable with interest calculated at the Prime Rate
plus two per cent (2.0%) per annum, calculated daily and not compounded.; and



--------------------------------------------------------------------------------



 



20



  (d)   Vendor will, as agent of Purchaser, deliver to Third Parties all such
notices and other documents as Purchaser may reasonably request, in connection
with its ownership of the Assets, and all money or other items provided in
respect thereof, provided that Vendor may refuse to deliver any such notice or
document if it reasonably believes same to be unlawful, unethical or in conflict
with an applicable contract by providing notice to that effect to Purchaser in a
timely manner, and further provided that Vendor may require Purchaser to advance
or otherwise secure any costs to be incurred in connection with the delivery of
such notice or document in such manner and by such date as Vendor may reasonably
request, and if Purchaser fails to do so Vendor shall not be obligated to
deliver such notice or document and shall not be responsible for any Losses
suffered by Purchaser or for any other claims, expenses or damages which may
result.

6.2   Vendor as Agent of Purchaser

  (a)   After the date hereof and insofar as Vendor takes actions on behalf of
Purchaser in compliance with the obligations under this article 6, Vendor will
be deemed to have been the agent of Purchaser hereunder. Purchaser hereby
ratifies all actions taken, or refrained from being taken, by Vendor under this
article in that capacity, with the intention that all of those actions will be
deemed to be those of Purchaser, except to the extent that Vendor’s actions
constitute gross negligence or wilful misconduct. An act or omission of Vendor
will not be regarded as gross negligence or wilful misconduct under this
article, however, to the extent that it was done or omitted to be done in
accordance with Purchaser’s written instructions or knowledge.     (b)  
Purchaser will be liable to and, in addition, indemnify Vendor and its
additional Indemnitees against all of their Losses and liabilities as a result
of maintaining the Assets or exercising other rights as Purchaser’s agent under
this article, insofar as those Losses and liabilities are not a direct result of
the gross negligence or wilful misconduct of Vendor or any of its Additional
Indemnitees. An act or omission of Vendor or its Additional Indemnitees will not
be regarded as gross negligence or wilful misconduct, however, to the extent
that it was done or omitted to be done in accordance with Purchaser’s written
instructions or knowledge.

ARTICLE 7
APPORTIONMENTS

7.1   Apportionments

  (a)   Except as provided below in this article 7, all benefits and obligations
of every kind and nature relating to the ownership and operation of the Assets
and accruing in respect of the Assets including without limitation, rentals,
property taxes, maintenance, development, and capital and operating costs, shall
be apportioned between the Parties as of the date hereof on an accrual basis in
accordance with generally accepted accounting principles.



--------------------------------------------------------------------------------



 



21



  (b)   All rentals and all similar payments required to preserve any of the
Leases and all taxes (other than income taxes) levied with respect to the Assets
shall be apportioned between Vendor and Purchaser on a per diem basis as of the
date hereof.     (c)   Any adjustments resulting from Third Party joint venture
audits relating to the Assets:

  (i)   relating to the period prior to the date hereof and for which audit
queries are outstanding as at the date hereof; or     (ii)   that occur after
the date hereof but not later than two (2) years after the date hereof or within
the applicable period in the governing agreements included in the Miscellaneous
Interests, whichever is later;

      shall be made as they are established and payment for them shall be made
by the Party required to make payment hereunder in accordance with clause 7.1(a)
within thirty (30) days of being notified in writing of the determination of the
amount owing. All overdue payments hereunder shall be payable with interest
calculated at the Prime Rate plus two per cent (2.0%) per annum, calculated
daily and not compounded.

7.2   Interim and Final Accounting

  (a)   An interim accounting of all apportionments required under this article
shall be carried out by the Parties on the date hereof based upon Vendor’s good
faith best estimate of such apportionments (based upon information then
available) and the net apportionment pursuant to this article based upon such
accounting shall be paid on the date hereof. The Parties acknowledge that a
statement setting out the above interim accounting was delivered by Vendor to
Purchaser prior to the date hereof and same was in form and substance
satisfactory to the Parties.     (b)   Subject to the audit rights in clause
7.3, a final accounting of all apportionments pursuant to this article shall be
carried out within ninety (90) days following the date hereof. Purchaser shall
pay to Vendor, or Vendor shall pay to Purchaser, as the case may be, the net
cash amount owing in respect of the apportionments as specified in the final
accounting within thirty (30) days of receipt of such final accounting. Subject
to clauses 7.1(c) and 7.3, the Parties shall not be obligated to make any
apportionments after such ninety (90) day period unless such apportionment has
been specifically requested, by notice, within such period. All apportionments
shall be settled by payment by the Party required to make payment hereunder
within thirty (30) days of being notified of each such apportionment being
agreed upon. All overdue payments hereunder shall be payable with interest
calculated at the Prime Rate plus two per cent (2.0%) per annum, calculated
daily and not compounded.





--------------------------------------------------------------------------------



 



 22

7.3   Audit Rights for Apportionments       During the ninety (90) day period
following the date hereof, Purchaser may audit the books, records and accounts
of Vendor respecting the Assets for the purpose of ascertaining, verifying or
effecting apportionments pursuant to this article. Such audit shall be conducted
upon reasonable notice to Vendor at its offices during normal business hours,
and shall be conducted at the sole expense of Purchaser. Any claims or
discrepancies disclosed by such audit shall be made in writing to Vendor within
thirty (30) days following the completion of such audit, and Vendor shall
respond in writing to any claims or discrepancies within sixty (60) days of the
receipt of such claims. To the extent that the Parties are unable to resolve any
outstanding claims or discrepancies disclosed by such audit within thirty
(30) days of the response of Vendor, such audit exceptions shall be resolved by
arbitration pursuant to article 11. Notwithstanding the foregoing audit period
limitation, Purchaser’s audit rights under this clause 7.3 shall be extended for
the time period, and in respect of those books, records and accounts, as may be
reasonably necessary to permit Purchaser to verify refunds or payments to be
received or made by it pursuant to clause 7.1(c).   7.4   General

  (a)   Either Party may, at any time, refer to arbitration pursuant to article
11, a dispute between the Parties respecting the requirement for, or the amount
of, or the allocation of, an apportionment pursuant to the provisions of this
article.     (b)   GST shall be payable with respect to apportionments where
required by law and paid accordingly by the applicable Party.     (c)   The
Parties confirm Vendor shall claim all revenue and expenses relating to the
Assets prior to the date hereof and shall be responsible for any income taxes
relating thereto. Nothing contained in this article shall impose any liability
on any Party for the income tax liability of the other Party.

ARTICLE 8
LEASE 10 ADJUSTMENT

8.1   Permits and Lease 10 Affected Area       Purchaser acknowledges the
existence of the Suncor Mineral Surface Lease and a Third Party tailings pond on
a portion of the surface of the Lands governed by Lease 10, and that as a result
certain permits, consents and approvals (the “Proposed Recovery Area Permits”),
including from (as applicable) the ERCB, Alberta Environment and other
regulatory authorities, will be required for the exploration or development of,
or production from, the Lease 10 Affected Area by directional drilling from pads
located on the surface of the Lease 10 Lands (other than the Lease 10 Affected
Area) into all or a part of the Proposed Recovery Area. After the date hereof,
Purchaser shall at all times use its commercially reasonable efforts to obtain
all Proposed Required Area Permits required to permit such directional drilling
in respect of the entire Proposed Recovery Area. Purchaser shall forthwith after
receipt notify Vendor of each Proposed Recovery



--------------------------------------------------------------------------------



 



23

    Area Permit it obtains, and provide Vendor with a copy thereof. Purchaser
shall from time to time upon request provide Vendor with a report summarizing
the status of each application for a Proposed Recovery Area Permit it has made
and the status thereof.   8.2   Contingent Payment       In the event that all
Proposed Recovery Area Permits required for any directional drilling operation
referred to in clause 8.1 are granted, Purchaser shall pay to Vendor the
Contingent Payment within ninety (90) Business Days of the grant of the last of
such permits, provided that if such Proposed Recovery Area Permits restrict or
limit access to less than all of the Proposed Recovery Area (the “Approved
Recovery Area”), the Contingent Payment will be reduced to an amount equal to
the product of: (A) $15,000,000; multiplied by (B) the Approved Recovery Area
(measured on an acreage basis) divided by the Proposed Recovery Area (measured
on an acreage basis).       In the event a payment is made pursuant to this
article 8 and at any time within two (2) years of such payment there is any
amendment, renewal, extension or replacement, or a further grant, of a Proposed
Recovery Area Permit, or Purchaser otherwise becomes entitled to explore,
develop or produce from lands within the Proposed Recovery Area that are in
addition to lands previously included in an Approved Recovery Area, Purchaser
shall pay an additional amount in accordance with this clause 8.2 based on such
additional available acreage. In this regard the Contingent Payment amount shall
be re-calculated (provided that the aggregate amount of the Contingent Payment
shall not in any event exceed $15,000,000) and for such purpose the additional
available acreage shall be deemed to form part of the Approved Recovery Area.  
    Nothing in this article 8 shall oblige Purchaser to pay any amounts (other
than nominal amounts) to non-governmental Third Parties to acquire access rights
to the Lease 10 Affected Area.

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

9.1   Representations and Warranties of Vendor       Purchaser acknowledges that
it is purchasing Vendor’s interest in and to the Assets on an “as is, where is”
basis, without representation and warranty, except that and subject in all
instances to the other provisions in this Agreement Vendor hereby represents and
warrants that, except as otherwise disclosed to Purchaser or its representatives
prior to the date hereof, and subject in all events to the Permitted
Encumbrances and the matters set forth in the Disclosure Schedule:

  (a)   Standing: Vendor was formed as a general partnership under the
Partnership Act (Alberta) and currently exists and is registered as a general
partnership under that Act. Vendor is duly organized and authorised to carry on
business in the jurisdictions in which the Assets are located;



--------------------------------------------------------------------------------



 



24

  (b)   Authority: Vendor now has and shall have at all times material to the
transactions contemplated hereby, taken all necessary actions and has all
requisite capacity, power and authority to enter into this Agreement and the
other agreements and documents required to be delivered by it pursuant hereto,
and to perform its obligations as Vendor under this Agreement and the other
agreements and documents required to be delivered by it pursuant hereto;     (c)
  Execution and Enforceability of Documents: This Agreement and the other
Transaction Documents have been duly executed and delivered by it and constitute
legal, valid, binding and enforceable obligations of Vendor subject to the
qualification that such enforceability may be subject to:

  (i)   bankruptcy, insolvency, fraudulent preference, reorganization or other
laws affecting creditor’s rights generally; and     (ii)   general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at equity or law);

  (d)   No Conflicts: The consummation by Vendor of the transactions
contemplated herein will not, in any material respect, violate, or be in beach
of, or conflict with any of the constating documents, partnership agreement,
charter, by-laws or other governing documents of Vendor or any provision of any
material agreement or instrument to which Vendor is party or by which Vendor or
the Assets are bound, or any Regulation applicable to Vendor or the Assets;    
(e)   Canadian Resident: It is not a non-resident of Canada within the meaning
of the Income Tax Act (Canada);     (f)   Title: Although it does not warrant
title to the Assets, Vendor confirms that except for the Permitted Encumbrances:

  (i)   it has not assigned, mortgaged or in any way alienated or encumbered all
or any portion of its interest in the Assets;     (ii)   the Assets are free and
clear of all liens, encumbrances and adverse claims created by through or under
Vendor; and     (iii)   subject to the terms and provisions in this Agreement
(including Article 8 hereof) and each other Transaction Document, and to the
terms, rents, covenants, conditions and stipulations in the Title and Operating
Documents, Purchaser shall be entitled to hold and enjoy the Assets without any
lawful interruption by any person claiming by, through or under the Vendor;

  (g)   Finders’ Fees: It has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of this
transaction for which Purchaser shall have any obligation or liability;



--------------------------------------------------------------------------------



 



25

  (h)   No Lawsuits or Claims: There are no material unsatisfied claims,
proceedings, actions, lawsuits, administrative proceedings or governmental
investigations in existence or, to Vendor’s knowledge, threatened against or
with respect to the Assets;     (i)   Payment of Taxes: To Vendor’s knowledge,
all ad valorem, property and similar taxes and assessments based on or measured
by the ownership of the Assets payable by Vendor prior to the date hereof and
for all prior years have been properly paid and discharged or will be paid when
due;     (j)   Compliance: Vendor has complied with, performed, observed and
satisfied all material terms, conditions, obligations and liabilities which have
heretofore arisen and were the obligations of Vendor under any of the provisions
of the Leases or the Title and Operating Documents affecting the Assets or any
then-existing Regulation relating to the Assets;     (k)   AFE’s: As of the date
of execution of this Agreement there are no outstanding AFE’s in respect of the
Assets pursuant to which any expenditures in excess of $50,000 are or may be
required from Purchaser ;     (l)   Production Sales Contracts / Transportation
Agreements / Processing Obligations: There are no production sales contracts,
transportation agreements or obligations to process Oil Sands Substances
(including any take or pay obligations) which relate to the Assets;     (m)  
Operations: All operations relating to the Assets in respect of which Vendor was
the operator have been conducted in accordance with generally accepted oilfield
practice and all material requirements of then existing Regulations and Vendor
has not received any notice of the occurrence of a material violation, and is
not aware that any material violation is occurring or has occurred, in respect
of operations conducted by it and relating to the Assets;     (n)  
Environmental: To Vendor’s knowledge, except for Abandonment and Reclamation
Obligations arising in the ordinary course:

  (i)   Vendor has not received any order or directives under the Regulations
relating to environmental matters of a material nature which relate to the
Assets and remain outstanding in any material way as of the date hereof and that
require any further work, repairs, construction or capital expenditures of a
material nature; and     (ii)   no demand or notice under the Regulations has
been made or filed by any government or agency having to do with any material
environmental damage or injury or alleged damage or injury, which relates to the
Assets and remains outstanding as of the date hereof;

  (o)   Assets: Vendor is not disposing of all or substantially all of its
assets;



--------------------------------------------------------------------------------



 



26

  (p)   Regulatory Transfer Requirements: Vendor or its managing partner meets
all qualification requirements of and under the Regulations to transfer the
Assets;     (q)   No AMI: There are no active areas of mutual interest or
similar provisions contained in any Title and Operating Documents pertaining to
the Assets which remain in effect;     (r)   Right of First Refusal: There are
no Rights of First Refusal other than pursuant to a Joint Operating Agreement
dated April 5, 2000 between Canadian Natural Resources, Talisman Energy Inc. and
Union Pacific Resources Inc.;     (s)   Notes:

  (i)   Vendor is acquiring the Notes as principal and not for the benefit of
any other person.     (ii)   Vendor acknowledges that:

  (A)   the Notes are being issued under an exemption from prospectus
requirements pursuant to Applicable Securities Laws in Canada;     (B)   the
Notes have not been registered under the U.S. Securities Act, and may not be
offered or sold in the United States or to U.S. Persons unless the Notes are
registered under the U.S. Securities Act, or an exemption from the registration
requirements of the U.S Securities Act is available;     (C)   Vendor may not be
able to resell the Notes or any Common Shares issued upon the conversion of the
Convertible Note except in accordance with limited exemptions available under
Applicable Securities Laws and stock exchange rules for a period of four months
and one day from the date hereof; and     (D)   the Convertible Note contains,
and the certificate representing the Common Shares issued upon conversion of the
Convertible Note may contain (depending on the date of conversion), a legend
indicating that the resale of such securities is restricted in accordance with
Applicable Securities Laws;

  (t)   Net Book Value: The aggregate net book value of the Assets as set forth
in Vendor’s most recent audited financial statements, and the gross revenues
from sales in or from Canada generated from the Assets for Vendor’s most
recently completed fiscal year, are both less than $50,000,000; and     (u)  
Proprietary Seismic: Vendor does not own (whether solely or jointly with a Third
Party) a proprietary interest in seismic data (for greater certainty excluding
trade or licensed seismic data) which relates to the Lands.



--------------------------------------------------------------------------------



 



27



9.2   Limitation of Representations and Warranties

  (a)   Purchaser acknowledges that it is purchasing Vendor’s interest in and to
the Assets on an “as is, where is” basis, without representation and warranty by
Vendor or any Third Party except as expressly set forth in clause 9.1. In
particular, and without limiting the generality of the foregoing, Vendor hereby
negates any representations or warranties, whether contained in any information
memorandum, the Data Room Materials, or otherwise with respect to:

  (i)   any data, information or materials supplied by Vendor in connection
therewith, whether provided in the Data Room Materials or otherwise, and
including without limitation any engineering, geological, or other
interpretations or economic evaluations respecting the Assets;     (ii)   the
quality, quantity or recoverability of Oil Sands Substances within or under the
Lands;     (iii)   the value of the Assets or the future cash flow therefrom;
and     (iv)   the quality, condition, serviceability, fitness or marketability
of the Wells and any tangible, depreciable equipment or property or interests
which comprise the Assets, including their suitability for use for any purpose.

  (b)   Furthermore, Purchaser acknowledges and confirms that it has performed
its own due diligence, and that it has not relied on any representation,
warranty or covenant not contained in this Agreement or on any statement or
information provided by, or discussions with, Vendor or its Affiliates or any of
their representatives. Purchaser shall have no claim or action against Vendor or
its Affiliates in respect of the location, state, condition, suitability or
fitness of the Assets, or any of them, for Purchaser’s intended use or purpose
or their merchantability, other than in the case of a breach of or untruth of
any express representation or warranty made by Vendor in this Agreement (and in
such case subject to the limitations in this Agreement). In addition, Purchaser
specifically acknowledges and confirms that in agreeing to enter into and to
consummate the transaction contemplated in this Agreement, it has relied, and
will continue to rely, upon its own engineering and other evaluations and
projections as the same relate to the Assets and on its own inspection of all
other physical property and assets which comprise the Assets.

9.3   Representations and Warranties of Purchaser     Purchaser hereby
represents and warrants to Vendor that:

  (a)   Corporate Standing: Purchaser is a corporation duly organized, validly
subsisting and in good standing under the laws of Yukon Territory and duly
registered, validly subsisting and authorized to carry on business in the
jurisdictions in which the Assets are located; Purchaser has all requisite
corporate authority and power to carry on its business and to own its properties
and assets;



--------------------------------------------------------------------------------



 



28

  (b)   Corporate Authority: Purchaser has taken all necessary corporate actions
and has all requisite capacity, power and authority to enter into this Agreement
and the other Transaction Documents, and to perform all other obligations of
Purchaser under this Agreement and the other Transaction Documents (including
the issuance of Common Shares upon the conversion of the Convertible Note);    
(c)   Execution and Enforceability of Transaction Documents: This Agreement and
the other Transaction Documents have been duly executed and delivered by it and
constitute legal, valid, binding and enforceable obligations of Purchaser
subject to the qualification that such enforceability may be subject to:

  (i)   bankruptcy, insolvency, fraudulent preference, reorganization or other
laws affecting creditor’s rights generally; and     (ii)   general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at equity or law);

  (d)   No Conflicts: The consummation by Purchaser of the transactions
contemplated herein will not, in any material respect, violate, be in breach of,
or conflict with any of the constating documents, charter, by-laws or other
governing documents of Purchaser or any provision of any material agreement or
instrument to which Purchaser is party or by which Purchaser, its Common Shares
or the Assets are bound, or any Regulation applicable to Purchaser, its Common
Shares or the Assets;     (e)   Canadian Resident: It is not a non-resident of
Canada within the meaning of the Income Tax Act (Canada);     (f)   Finders’
Fees: It has not incurred any obligation or liability, contingent or otherwise,
for brokers’ or finders’ fees in respect of this transaction for which Vendor
shall have any obligation or liability;     (g)   Regulatory Transfer
Requirements: Purchaser meets all qualification requirements of all governmental
agencies and under the Regulations to purchase, accept and hold the Assets;    
(h)   Investment Canada Act: Purchaser is not a non-Canadian person for the
purposes of the Investment Canada Act;     (i)   Authorized Capital: The
authorized capital of Purchaser consists of an unlimited number of Common Shares
and an unlimited number of preferred shares, issuable in series, of which
245,586,470 Common Shares and no preferred shares are currently issued and
outstanding;     (j)   Public Record: The information and statements set forth
in the Public Record were true, correct and complete and did not contain any
misrepresentation, as of the respective dates of such information or statements,
and no material change has occurred in relation to Purchaser which is not
disclosed in the Public Record, and



--------------------------------------------------------------------------------



 



29

      Purchaser has not filed any confidential material change reports which
continue to be confidential;     (k)   No Lawsuits or Claims: There are no
material unsatisfied claims, proceedings, actions, lawsuits, administrative
proceedings or governmental investigations in existence or threatened against or
with respect to Purchaser or its properties;     (l)   Financial Statements: The
most recent audited financial statements of Purchaser fairly represent the
financial condition of Purchaser and its assets and liabilities as at the date
thereof, for the periods covered thereby, as applicable, in accordance with
generally accepted accounting principles consistently applied and the accounting
policies set out in the notes to such financial statements, and there has been
no material adverse change in the financial condition of Purchaser since the
date of those financial statements;     (m)   Securities Compliance: None of the
Securities Commissions, the Toronto Stock Exchange and NASDAQ has issued any
order which is currently outstanding preventing or suspending trading trading in
any securities of Purchaser, and Purchaser is not in default of any material
requirement of Applicable Securities Laws;     (n)   Exchange Approvals: The
Toronto Stock Exchange has conditionally approved the issuance of the
Convertible Note and the listing of the Common Shares issuable upon conversion
of the Convertible Note; and     (o)   Issuance of Common Shares: Upon
conversion of the Convertible Note in accordance with its terms into Common
Shares, the Common Shares so issued will be validly issued as fully paid and
non-assessable shares of Purchaser.

9.4   No Merger       The representations and warranties set forth in clauses
9.1 and 9.3 shall continue in full force and effect and will survive after the
date hereof for a period of:

  (a)   as regards the representations and warranties set forth in clause 9.1,
twelve (12) months;     (b)   as regards the representations and warranties set
forth in clause 9.3(a), (b), (c), (d), (i), (j), (l), (m), (n) and (o), thirty
six (36) months; and     (c)   as regards the balance of the representations and
warranties set forth in clause 9.3, twelve (12) months,

(each, a “Survival Period”) for the benefit of the Party for which those
representations and warranties were made. These representations and warranties
shall not be the subject of any rights of subrogation in favour of any other
persons, and the benefit thereof shall not be transferred to any other person.
Such representations and warranties and the indemnities set forth in clause 10.1
and 10.2 shall be deemed to apply, as applicable, to



--------------------------------------------------------------------------------



 



30

all assignments, conveyances, transfers and documents conveying the Assets from
Vendor to Purchaser and the issuance of the Notes by Purchaser to Vendor, and
there shall not be any merger of any representation, warranty or indemnity in
such assignments, transfers or documents notwithstanding any rule of law, equity
or statute to the contrary and all such rules are hereby waived.
ARTICLE 10
INDEMNITIES

10.1   General Indemnity         Subject to clauses 6.2, 9.2, 10.2 and 10.3:

  (a)   Vendor shall:

  (i)   be liable to Purchaser for all Losses suffered, sustained, paid or
incurred by Purchaser; and     (ii)   indemnify and save Purchaser and its
Additional Indemnitees harmless from and against all Losses that may be brought
against or which they or any one of them may suffer, sustain, pay or incur;

      as a direct result of any act, omission, circumstance or other matter
arising out of, resulting from, attributable to, or connected with any
misrepresentation or breach of a representation or warranty of Vendor contained
herein, provided that nothing in this clause 10.1(a) shall be construed so as to
cause Vendor to be liable to Purchaser or to indemnify Purchaser and its
Additional Indemnitees in connection with any such representation or warranty if
and to the extent that Purchaser or its Additional Indemnitees, as the case may
be, did not rely upon such representation or warranty.     (b)   Purchaser
shall:

  (i)   be liable to Vendor for all Losses suffered, sustained, paid or incurred
by Vendor; and     (ii)   indemnify and save Vendor and its Additional
Indemnitees harmless from and against all Losses that may be brought against or
which they or any one of them may suffer, sustain, pay or incur;

      as a direct result of any act, omission, circumstance or other matter
arising out of, resulting from, attributable to, or connected with:

  (iii)   any misrepresentation or breach of a representation or warranty of
Purchaser contained herein, provided that nothing in this clause 10.1(b) shall
be construed so as to cause Purchaser to be liable to Vendor or to indemnify
Vendor and its Additional Indemnitees in connection with any such representation
or warranty if and to the extent that Vendor or its



--------------------------------------------------------------------------------



 



31

      Additional Indemnitees, as the case may be, did not rely upon such
representation or warranty; or     (iv)   the Assets, from and after the date
hereof.

10.2   Environmental Indemnity        Purchaser acknowledges that it:

  (a)   is familiar with the condition of the Assets, including the past and
present use of the Assets;     (b)   has been provided with the right and the
opportunity to conduct due diligence investigations with respect to existing or
potential Environmental Liabilities pertaining to the Assets;     (c)   is not
relying upon any representation or warranty of Vendor as to the condition,
environmental or otherwise, of the Assets, except as is specifically made
pursuant to clause 9.1(n). Notwithstanding the provisions of clause 10.1(a), but
subject to clause 10.4, Purchaser agrees that from and after the date hereof,
Vendor shall have no liability whatsoever for any Environmental Liabilities; and
    (d)   shall be responsible for all Abandonment and Reclamation Obligations,
subject to clause 10.4.

    In this regard, after the date hereof Purchaser shall:

  (e)   be solely liable and responsible for all Losses suffered, sustained,
paid or incurred by Vendor; and     (f)   indemnify and save Vendor and its
Additional Indemnitees harmless from and against all Losses that may be brought
against or which they or any one of them may suffer, sustain, pay or incur;

    as a direct result of any act, omission, matter or thing related to any
Environmental Liabilities pertaining to or caused by the Assets, however and
whenever arising or accruing and Purchaser shall assume, perform, pay and
discharge all Environmental Liabilities. This liability and indemnity shall
apply without limit and without regard to cause or causes, including without
limitation the negligence, whether sole, concurrent, gross, active, passive,
primary or secondary, or the wilful or wanton misconduct of either Vendor or
Purchaser or any other person or otherwise. Purchaser acknowledges and agrees
that it shall not be entitled to any rights or remedies as against Vendor under
the common law or statute pertaining to any Environmental Liabilities relating
to or caused by the Assets including, without limitation, the right to name
Vendor as a third party to any action commenced by any person against Purchaser.
Nothing herein contained shall prejudice any claims or remedies that Vendor may
have against Purchaser in relation to such claim or remedy outside this contract
including rights and remedies under the common law or statute. Notwithstanding
the foregoing, the liability of and indemnity



--------------------------------------------------------------------------------



 



32

    provided by Purchaser in this clause 10.2 shall be subject to clause 10.4,
and shall not apply to the extent of Vendor’s liability and indemnification
provided pursuant to clause 10.1(a) as a result of a material breach of the
environmental representation and warranty made by Vendor contained in clause
9.1(n).   10.3 Limitation of Claims

  (a)   In the absence of fraud, no claim in respect of the representations and
warranties contained in this Agreement or in respect of the indemnities relating
to such representations and warranties as set out in clause 10.1(a) or clause
10.1(b)(iii) may be made or enforceable unless written notice of such claim,
including reasonably detailed particulars thereof, is given by the claimant to
the other Party within the Survival Period applicable to such representations
and warranties.     (b)   Subject to any specific limitations contained in this
Agreement, including those in clause 10.3(a) and to the timing restrictions
contained in article 7, the Parties agree that the period for seeking a remedial
order under clause 3.1(a) of the Limitations Act (Alberta) is extended from
2 years to 4 years for all claims that may arise under article 7.     (c)  
Nothing contained in this Agreement shall impose any liability on either Party
for indirect or consequential damages including, but not limited to, business
loss, loss of profit or economic loss suffered by either Party or their
respective successors and assigns.     (d)   Nothing contained in this Agreement
shall impose any liability on any Party for the income tax liabilities of any
other Party.     (e)   The liabilities and indemnities prescribed by clause 10.1
are not a title warranty by Vendor beyond those provided in clause 9.1, and do
not provide an extension of any representation or warranty of either Vendor or
Purchaser contained in clauses 9.1 or 9.3 hereof.     (f)   The indemnities
provided in clause 10.1 shall be reduced on a dollar for dollar basis to the
extent that claims for indemnified losses are actually reimbursed or
reimbursable to the Party to be indemnified by insurance carried by that Party.
    (g)   Subject to clause 10.3(h), Vendor shall have no liability for, and
Purchaser shall not be entitled to any claim for liability or indemnity for
Losses hereunder unless each of the following conditions is satisfied:

  (i)   each particular claim in question, as agreed or as ultimately determined
by a court of competent jurisidiction, exceeds $100,000; and     (ii)   the
aggregate amount of all such claims by Purchaser, as agreed or as ultimately
determined by a court of competent jurisdiction, exceeds $500,000



--------------------------------------------------------------------------------



 



33

      Upon the aggregate of such claims exceeding $500,000, the Vendor shall be
required to be liable to, or to indemnify for, only that amount of such Losses
which are in excess of $500,000, and then only as to those claims that exceed
the threshold amount in clause 10.3(g)(i) above.

  (h)   Notwithstanding anything contained herein, in no event shall the total
liabilities and indemnities of Vendor under or in connection with this Agreement
(including but not limited to any claims relating to its representations and
warranties in clause 9.1, any claims for liability and indemnity under clause
10.1, or any interest accruing in connection with those or any other claims)
exceed $75,000,000.     (i)   The provisions of this article 10 shall survive
after the date hereof for the benefit of Vendor and Purchaser.

10.4   Specific Post-Closing Reclamation Activities       Purchaser shall
provide access to the Lands to Vendor from time to time after the date hereof so
that Vendor can complete at its sole cost the Specified Reclamation Activities.
Purchaser shall otherwise remain liable for all Abandonment and Reclamation
Obligations and all Environmental Liabilities, provided that if the
Environmental Liabilities are increased as a direct result of Vendor’s negligent
acts or omissions in conducting the Specified Reclamation Activities, Vendor
shall be solely liable for and shall indemnify Purchaser from and against only
such incremental Environmental Liabilities.   10.5   Additional Indemnitees    
  All indemnities, releases, assumptions and exclusions of and limitations on
liability which by the terms of this Agreement extend to the benefit of an
Additional Indemnitee shall be enforceable by such Additional Indemnitee in its
own right as if it were party to this Agreement. Notwithstanding the foregoing,
it is agreed that the Parties may rescind, terminate, amend or supplement this
Agreement without the consent of any Additional Indemnitee.   10.6  
Indemnification Procedure

   (a)   All claims for indemnification under this Agreement in connection with
Third Party claims shall be asserted and resolved as follows:

  (i)   A party claiming indemnification under this Agreement (an “Indemnified
Party”) shall promptly (A) notify the party from whom indemnification is sought
(the “Indemnifying Party”) of any third-party claim (“Third Party Claim”)
asserted against the Indemnified Party which could give rise to a right of
indemnification under this Agreement and (B) transmit to the Indemnifying Party
a written notice (“Claim Notice”) describing in reasonable detail the nature of
the Third Party Claim, a copy of all papers or documents served, issued or
otherwise provided with respect to the



--------------------------------------------------------------------------------



 



34

      Third Party Claim (if any), an estimate of the amount of the damages
attributable to the Third Party Claim, if reasonably possible, and the basis of
the Indemnified Party’s request for indemnification under this Agreement.    
(ii)   Within fifteen (15) Business Days after receipt of any Claim Notice (the
“Election Period”), the Indemnifying Party shall notify the Indemnified Party
(A) whether the Indemnifying Party disputes its potential liability to the
Indemnified Party under this Agreement with respect to such Third Party Claim
and (B) whether the Indemnifying Party desires, at the sole cost and expense of
the Indemnifying Party, to defend the Indemnified Party against such Third Party
Claim. If the Indemnifying Party has disputed its potential liability to the
Indemnified Party with respect to any Third Party Claim, such dispute shall be
resolved by litigation in an appropriate court of competent jurisdiction and the
Indemnified Party shall have the right to defend any such Third Party Claim in
the manner set out in clause 10.6(a)(iv).     (iii)   If the Indemnifying Party
notifies the Indemnified Party within the Election Period that the Indemnifying
Party does not dispute its potential liability to the Indemnified Party under
this Agreement and that the Indemnifying Party elects to assume the defence of
the Third Party Claim, then the Indemnifying Party shall have the right to
defend, at its sole cost and expense, such Third Party Claim by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the
Indemnifying Party to a final conclusion or settled at the discretion of the
Indemnifying Party in accordance with this clause 10.6(a). The Indemnifying
Party shall have full control of such defence and proceedings including any
compromise or settlement thereof; provided, however, that any such compromise or
settlement involving non-monetary obligations of the Indemnified Party, or
otherwise having a direct effect upon its continuing operations, shall be
subject to the consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed. The Indemnified Party is hereby authorized to,
and at the sole cost and expense of the Indemnifying Party shall be entitled to
file, during the Election Period, any motion, answer or other pleadings which
the Indemnified Party shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and which are not unnecessarily
prejudicial to the Indemnifying Party. If requested by the Indemnifying Party,
the Indemnified Party shall, at the sole cost and expense of the Indemnifying
Party, cooperate with the Indemnifying Party and its counsel in contesting any
Third Party Claim which the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defence or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause 10.6(a) and, except as permitted above or pursuant to this clause
10.6(a), shall bear its own costs and expenses with respect to such
participation.



--------------------------------------------------------------------------------



 



35

  (iv)   If the Indemnifying Party fails to notify the Indemnified Party within
the Election Period that the Indemnifying Party elects to defend the Indemnified
Party pursuant to this clause 10.6(a), or if the Indemnifying Party elects to
defend the Indemnified Party pursuant to clause 10.6(a) but fails to diligently
and promptly prosecute or settle the Third Party Claim, then the Indemnified
Party shall have the right to defend, at the sole cost and expense of the
Indemnifying Party, the Third Party Claim. The Indemnified Party shall have full
control of such defence and proceedings; provided, however, that the Indemnified
Party may not enter into, without the Indemnifying Party’s consent, which shall
not be unreasonably withheld or delayed, any compromise or settlement of such
Third Party Claim. The Indemnifying Party may participate in, but not control,
any defence or settlement controlled by the Indemnified Party pursuant to this
clause 10.6(a), and the Indemnifying Party shall bear its own costs and expenses
with respect to such participation.     (v)   The failure to provide notice as
provided in this clause 10.6(a) shall not excuse any Party from its continuing
obligations hereunder.

   (b)   Vendor and Purchaser shall each represent their respective Additional
Indemnitees for purposes of this clause 10.6.

ARTICLE 11
DISPUTE RESOLUTION

11.1   Arbitration       In respect of any matter that must be or may be
referred to arbitration under this Agreement, the Parties shall select an
arbitrator within five (5) Business Days of the date the matter is referred to
arbitration. The arbitrator shall meet the criteria for an arbitrator under the
Arbitration Act (Alberta). If the Parties cannot reasonably agree on the
appointment of an arbitrator, the Parties shall each appoint an umpire who shall
appoint an arbitrator. If the umpires are unable to agree on an arbitrator or if
one of the Parties fails to comply with the provisions of this clause 11.1,
either Party may apply to a judge of the Court of Queen’s Bench of Alberta for
the appointment of an arbitrator.   11.2   Proceedings       The following
proceedings shall apply in respect of any arbitration hereunder:

   (a)   The Parties shall, within five (5) Business Days of the date of
selection of the arbitrator, each deliver to the arbitrator and the other Party
a written statement respecting the matter in dispute to the arbitrator,
including such Party’s proposed resolution. The arbitrator shall be required to
accept one of such resolutions. If only one of the Parties submits a written
resolution, the arbitrator shall be required to accept the resolution proposed
by such Party;



--------------------------------------------------------------------------------



 



36

  (b)   The arbitrator shall be instructed to render his or her decision not
later than ten (10) Business Days after his or her appointment and shall
communicate such decision to the Parties;     (c)   If the arbitrator accepts
Vendor’s proposal, Purchaser shall pay the fees and expenses of the arbitrator
and if the arbitrator selects Purchaser’s proposal, Vendor shall pay the fees
and expenses of the arbitrator. The decision of the arbitrator shall be final
and binding on the Parties and not subject to review; and     (d)   Except to
the extent modified in this article, the arbitrator shall conduct any
arbitration hereunder pursuant to the provisions of the Arbitration Act
(Alberta).

ARTICLE 12
RIGHT OF FIRST OFFER

12.1   ROFO Notice       If at any time during the period ending three (3) years
after the date hereof Purchaser or any Subsidiary wishes to solicit offers or
receives an unsolicited offer which it is favourably considering in respect of
all or any interest it owns in any heavy oil property (other than the Assets)
located in the Province of Alberta (the “ROFO Interests”), Purchaser shall by
notice advise Vendor of the desire of Purchaser or such Subsidiary to make a
disposition, including in such notice a description of the ROFO Interests to be
disposed of, the minimum cash price or other consideration for which Purchaser
or the Subsidiary is prepared to make such disposition, the proposed effective
date and closing date of the disposition and any other information respecting
the disposition which Purchaser reasonably believes would be material to the
exercise of Vendor’s rights hereunder (such notice called the “ROFO Notice”).  
12.2   Equivalent Consideration       If any consideration described in a ROFO
Notice is not cash and cannot be matched in kind, in whole or in part, by
Vendor, the ROFO Notice shall include the bona fide estimate of Purchaser of the
value, in cash, of such consideration. If Vendor does not agree that the
estimate of the cash value of the non-cash consideration described in a ROFO
Notice is reasonable, it shall provide written notice thereof to Purchaser
within fourteen (14) days of receipt of the ROFO Notice. If such notice is not
provided Vendor shall be deemed to have agreed that the cash value estimate was
reasonable. If such notice is provided, the dispute shall be resolved pursuant
to arbitration in accordance with article 11. The equivalent cash consideration
determined by such dispute resolution shall thereupon be used to determine the
sale price, in cash, for the ROFO Interest.   12.3   Notice of Acceptance      
Within the later of thirty (30) days from the receipt of a ROFO Notice or of the
value determined pursuant to clause 12.2, Vendor may give notice (the “Notice of
Acceptance”) to Purchaser that it elects to purchase the ROFO Interest. A Notice
of Acceptance shall create a binding contractual obligation upon Purchaser (or
the

 



--------------------------------------------------------------------------------



 



 37

    Subsidiary) to sell and Vendor to purchase the ROFO Interest for the cash
price referred to in clause 12.1 (as may be amended in accordance with clause
12.2) and on the terms and conditions set forth in the ROFO Notice. If Vendor
fails to elect within the above thirty (30) day period, Vendor shall be deemed
to have elected to not acquire the ROFO Interest. If Vendor does not provide a
Notice of Acceptance within the period set forth above, and provided that
Purchaser has complied with its obligations in this article 12, Purchaser (or
the Subsidiary, as the case may be) may dispose of its ROFO Interest at any time
within one hundred and eighty (180) days from the issuance of the ROFO Notice to
a Third Party at a price and on terms no more advantageous to the Third Party
than what was set forth in the ROFO Notice. If such dispostion does not occur
within such one hundred and eighty (180) day period Purchaser shall (or shall
cause the Subsidiary) to comply with this article 12 before disposing of any of
those ROFO Interests.       If Purchaser (or a Subsidiary) wishes to dispose of
a ROFO Interest to a Third Party it shall first provide notice (the “Disposition
Notice”) to Vendor of the material terms of such proposed disposition, including
the sale price. If Vendor reasonably believes that the terms of the proposed
Third Party disposition are more advantageous to the Third Party than what was
set forth in the ROFO Notice, it shall be entitled to provide a written notice
thereof to Purchaser within fourteen (14) days of receipt of the Disposition
Notice. If such notice is not provided Vendor shall be deemed to have agreed
that the material terms set forth in the Disposition Notice are not more
advantageous. If such notice is provided then the matter shall be resolved
pursuant to arbitration in accordance with article 11, and no disposition of the
ROFO Interests shall occur until the dispute is resolved. If it is determined
that the terms made available to the Third Party are more advantageous to the
Third Party than what was set forth in the ROFO Notice, Vendor shall have the
right, for a period of thirty (30) days from such determination, to elect to
acquire the ROFO Interests on the terms made available to the Third Party by
providing written notice to Purchaser. If Vendor provides such notice it shall
create a binding contractual obligation upon Purchaser (or the Subsidiary) to
sell and Vendor to purchase the ROFO Interest for the cash price referred to in
clause 12.1 (as may be amended in accordance with clause 12.2) and on the terms
and conditions set forth in the Disposition Notice. If Vendor fails to elect
within the above thirty (30) day period, Vendor shall be deemed to have elected
to not acquire the ROFO Interest and Purchaser (or the Subsidiary) shall
complete the sale to the Third Party on the terms set forth in the Disposition
Notice.   12.4   Transfers to Subsidiaries       The provisions set forth in
this Article 12 shall apply mutatis mutandis to any transaction or series of
related transactions whereby a ROFO Interest is transferred to a Subsidiary and
the shares or other equity interests of Purchaser in the Subsidiary are
thereafter sold, as if and as though such transactions are a disposition of the
ROFO Interests as contemplated in this Article 12. Subject to the foregoing, the
provisions in this Article 12 shall not apply to a transfer of ROFO Interests
from Purchaser to a Subsidiary, from a Subsidiary to Purchaser, or from one
Subsidiary to another Subsidiary.



--------------------------------------------------------------------------------



 



38



ARTICLE 13
GENERAL

13.1   Subordination Arrangements

  (a)   Vendor shall cooperate with Purchaser in good faith in connection with
the execution and delivery of a intercreditor or subordination agreement that is
in form and substance satisfactory to Vendor, acting reasonably (each a
“Subordination Agreement”) pursuant to which:

  (i)   Vendor consents to the grant of a security interest to third party
lenders (or their designee) (the “Third Party Lender”) of Purchaser in, to and
over the Mortgaged Property (as that term is defined in the Fixed and Floating
Charge Debenture (the “Debenture”) dated as of the date hereof), subject always
to Vendor’s first priority mortgage, charge and security interest in and to all
Specifically Mortgaged Property (which for greater certainty shall include any
personal property that may form part of, or constitute proceeds from, such
Specifically Mortgaged Property) and to the pledge of shares and/or partnership
interests as contemplated in clause 13.11(d) (the “Pledged Shares");     (ii)  
Vendor consents to and acknowledges the subordination and postponement of the
Vendor’s rights under the Debenture as the same relate to the Mortgaged Property
other than the Specifically Mortgaged Property and the Pledged Shares; and    
(iii)   the Third Party Lender expressly:

  (A)   acknowledges the first priority mortgage, charge and security interest
of Vendor in and to the Specifically Mortgaged Property and the Pledged Shares;
    (B)   unconditionally subordinates its mortgages, charges and security
interests in and to the Specifically Mortgaged Property and the Pledged Shares,
and agrees that such subordination shall apply in all events and circumstances;
and     (C)   agrees not to contest or challenge Vendor’s mortgages, charges and
security interests.

  (b)   Upon any sale, assignment or other disposition of the Mortgaged Property
(excluding the Specifically Mortgaged Property and the Pledged Shares, and any
and all proceeds therefrom) to a Third Party that is not prohibited by the
Debenture, the Vendor agrees to provide any releases or no interest letters
required in respect of the security interests of the Vendor in such Mortgaged
Property upon the request of the Purchaser, acting reasonably, in connection
with such sale, assignment or disposition.



--------------------------------------------------------------------------------



 



39



13.2   Public Announcements       If a Party intends to make any public
announcement or press release (either, a “Press Release”) relating to this
Agreement, that Party shall use reasonable commercial efforts to first give the
other Party 48 hours to review and comment on such Press Release, unless it is
impracticable for that Party to do so having regard to its legal obligations
relating to timely disclosure. The Party desiring to make the Press Release
shall give due consideration to any comments it receives from the other Party,
but it shall not be required to incorporate such comments.   13.3   Further
Assurances       Each Party will, from time to time and at all times after the
date hereof, without further consideration, do such further acts and deliver all
such further assurances, deeds and documents as shall be reasonably required in
order to fully perform and carry out the terms of this Agreement.   13.4   No
Merger       There shall not be any merger of any covenant, representation,
warranty or indemnity in any other Transaction Document or in any assignments,
conveyances, transfers and other documents conveying the interests of Vendor in
the Assets to Purchaser notwithstanding any rule of law, equity or statute to
the contrary, and all such rules are hereby waived.   13.5   Signs and
Notifications       At any time after the date hereof, Vendor may remove any
signs which indicate Vendor’s ownership or operation of the Assets. It shall be
the responsibility of Purchaser, where necessary, to erect or install any signs
that may be required by the Regulations indicating Purchaser to be the operator
of the Assets and, subject to Article 6, to notify other working interest
owners, gas purchasers, lessors, suppliers, contractors, governmental agencies
and any other Third Party of Purchaser’s interest in the Assets, and Purchaser
shall, as soon as is reasonably possible after the date hereof, erect or install
such signs and notify such persons.   13.6   Governing Law       This Agreement
shall, in all respects, be subject to and be interpreted, construed and enforced
in accordance with and under the laws of the Province of Alberta and applicable
laws of Canada and shall, in all respects, be treated as a contract made in the
Province of Alberta. Each Party irrevocably attorns and submits to the exclusive
jurisdiction of the courts of the Province of Alberta and all courts of appeal
therefrom in respect of all matters arising out of or in connection with this
Agreement, except for disputes governed by clause 11.1.   13.7   Time       Time
shall be of the essence in this Agreement.



--------------------------------------------------------------------------------



 



40

13.8   Notices       The addresses for service and the fax numbers of the
Parties shall be as follows:

      Vendor:   Purchaser:
Talisman Energy Canada
  Ivanhoe Energy Inc.
Suite 2000, 888 — 3rd Street S.W.
  654-999 Canada Place
Calgary, Alberta T2P 5C5
  Vancouver, British Columbia
Attention: Executive Vice-President,
  V6C 3E1
Corporate and Legal
  Attention: Corporate Secretary
Fax: (403) 231-3633
  Fax: (604) 682-2060  
With a copy to:
  with a copy to:
Macleod Dixon LLP
  Goodmans LLP
3700, 400 Third Avenue S.W.
  355 Burrard Street, Suite 1900
Calgary, Alberta T2P 4H2
  Vancouver, British Columbia V6C 2G8
Attention: Kevin Johnson
  Attention: Bruce Wright
Fax: (403) 264-5973
  Fax: (604) 682-7131

    All notices, communications and statements required, permitted or
contemplated hereunder shall be in writing, and shall be delivered and received
if:

  (a)   personally served on the other Party by hand delivery or courier
delivery during the normal business hours of the recipient at the applicable
address set forth above (personally served notices shall be deemed received by
the addressee when actually delivered); or     (b)   by facsimile transmission
directed to the Party on whom they are to be served at that Party’s fax number
set forth above and such notices so served shall be deemed to have been received
by the addressee thereof when actually received by it if received within the
normal working hours of a Business Day, or, if received outside the normal
working hours of a Business Day, at the commencement of the next ensuing
Business Day following transmission thereof.

    A Party may from time to time change its address for service or its fax
number or both by giving written notice of such change to the other Party.  
13.9   Entire Agreement       The provisions contained in any and all documents
and agreements collateral hereto shall at all times be read subject to the
provisions of this Agreement and, in the event of conflict, the provisions of
this Agreement shall prevail. This Agreement shall not be varied in its terms or
amended by oral agreement or by representations or otherwise other than by an
instrument in writing dated subsequent to the date hereof, executed by a duly
authorized representative of each Party. Except for the Confidentiality
Agreement dated August 27, 2007 between Vendor and Purchaser, this Agreement and
the other Transaction Documents supersede all other agreements (including the
Letter Agreement),



--------------------------------------------------------------------------------



 



41

    documents, writings and verbal understandings between the Parties prior to
the date hereof relating to the subject matter hereof and express the entire
agreement of the Parties with respect to the subject matter hereof.   13.10  
Assignment       This Agreement may not be assigned by a Party without the prior
written consent of the other Party, which consent may be unreasonably and
arbitrarily withheld, provided that nothing herein shall prevent or restrict
Vendor from assigning in whole or in part this Agreement or any benefits,
obligations or liabilities hereunder to Talisman Energy Inc. or any of its
direct or indirect wholly owned subsidiaries, provided that any assignment to
such a subsidiary shall not result in Talisman Energy Inc. being released from
any obligations or liabilities it may have hereunder.   13.11   Transfer of
Assets to an Affiliate       Subject to first obtaining the prior written
consent of Vendor, which consent shall not be unreasonably withheld, Purchaser
shall have the right to assign the Assets or any portion thereof to:

  (a)   a wholly owned Affiliate of Ivanhoe; or     (b)   a partnership with
respect to which Ivanhoe and one or more direct or indirect wholly owned
subsidiaries of Ivanhoe are the only partners thereof,

    provided that:

  (c)   notwithstanding any such assignment Purchaser shall at all times remain
responsible for all, and shall not be released from any, obligations and
liabilities under this Agreement and each of the other Transaction Documents;  
  (d)   Purchaser first pledges in favour of Vendor the shares and partnership
interests in such Affiliate, subsidiary and partnership pursuant to a securities
pledge agreement in form and substance satisfactory to Vendor, acting
reasonably; and     (e)   each such Affiliate, subsidiary and partnership:

  (i)   first agrees in writing with Vendor and Purchaser pursuant to an
agreement in form and substance satisfactory to Vendor, acting reasonably, to be
jointly and severally liable for all obligations and liabilities of Purchaser
under this Agreement and each other Transaction Document; and     (ii)   first
executes and delivers to Vendor a debenture and deposit agreement that is
substantially in the form of the Security Documents, pursuant to which it grants
to Vendor a mortgage, charge and security interest in and to all of its present
and after-acquired real and personal property with the



--------------------------------------------------------------------------------



 



42

      priority provided for in such Security Documents, including a first
priority fixed charge and security interest in and to the Assets.

13.12   Enurement       This Agreement shall be binding upon and shall enure to
the benefit of the Parties and their respective administrators, trustees,
receivers, receiver-managers, successors and permitted assigns.   13.13  
Waivers       Only a written waiver by a Party of any breach (whether actual or
anticipated) of any of the terms, conditions, representations or warranties
contained herein will be effective or binding upon that Party. Any waiver so
given will extend only to the particular breach waived, and will not limit or
affect any rights for any other or future breach.   13.14   Substitution and
Subrogation       The assignment and conveyance in respect of the Assets to be
effected by this Agreement is made with full right of substitution and
subrogation of Purchaser in and to all covenants, representations and warranties
and indemnities previously given or made by others in respect of the Assets or
any part or portion thereof.



--------------------------------------------------------------------------------



 



43

13.15   Counterpart Execution       This Agreement may be executed by the
Parties in counterpart and all such executed counterparts together shall
constitute one agreement.

     IN WITNESS WHEREOF the Parties have executed this Agreement as of the date
first written above.

                  TALISMAN ENERGY CANADA
by its Managing Partner
TALISMAN ENERGY INC.    
 
           
 
  Per:   /s/ “M. Jacqueline Sheppard”    
 
           
 
      M. Jacqueline Sheppard    
 
      Executive Vice President, Corporate and Legal, and Corporate Secretary    
 
                IVANHOE ENERGY INC.    
 
           
 
  Per:   /s/ “Ian S. Barnett”    



--------------------------------------------------------------------------------



 



 

Schedule “A”
attached to and made part of a Asset Transfer Agreement Agreement
dated July 11, 2008 between Talisman Energy Canada and Ivanhoe
Energy Inc.
LANDS AND LEASES



--------------------------------------------------------------------------------



 



 

Schedule “B”
attached to and made part of a Asset Transfer Agreement Agreement
dated July 11, 2008 between Talisman Energy Canada and Ivanhoe
Energy Inc.
WELLS



--------------------------------------------------------------------------------



 



 

Schedule “C”
attached to and made part of a Asset Transfer Agreement Agreement
dated July 11, 2008 between Talisman Energy Canada and Ivanhoe
Energy Inc.
PROPRIETARY SEISMIC DATA



--------------------------------------------------------------------------------



 



 

Schedule “D”
attached to and made part of a Asset Transfer Agreement Agreement
dated July11, 2008 between Talisman Energy Canada and Ivanhoe Energy
Inc.
DISCLOSURE SCHEDULE



--------------------------------------------------------------------------------



 



 

Schedule “E”
attached to and made part of a Asset Transfer Agreement Agreement
dated July 11, 2008 between Talisman Energy Canada and Ivanhoe
Energy Inc.
DATA ROOM MATERIALS



--------------------------------------------------------------------------------



 



 

Schedule “F”
attached to and made part of a Asset Transfer Agreement Agreement
dated July11, 2008 between Talisman Energy Canada and Ivanhoe Energy
Inc.
PROPOSED RECOVERY AREA



--------------------------------------------------------------------------------



 



 

Schedule “G”
attached to and made part of a Asset Transfer Agreement Agreement
dated July 11, 2008 between Talisman Energy Canada and Ivanhoe
Energy Inc.
ROFR ASSETS



--------------------------------------------------------------------------------



 



 

Schedule “H”
attached to and made part of a Asset Transfer Agreement Agreement
dated July 11, 2008 between Talisman Energy Canada and Ivanhoe
Energy Inc.
RECLAMATION WELLS

      Locations         16-22-90-9 W4 15-23-90-9 W4 1-26-90-9 W4 3-26-90-9 W4
9-26-90-9 W4 11-26-90-9 W4 1-27-90-9 W4 3-27-90-9 W4 14-27-90-9 W4 16-27-90-9 W4
1-28-90-9 W4 4-28-90-9 W4 11-28-90-9 W4 16-28-90-9 W4 1-33-90-9 W4 4-33-90-9 W4
11-33-90-9 W4 16-33-90-9 W4* 1-34-90-9 W4* 3-34-90.9 W4* 4-34-90-9 W4 10-34-90-9
W4* 12-34-90-9 W4* 1-35-90-9 W4* 3-35-90-9 W4* 12-35-90-9 W4* 16-35-90-9 W4*
3-36-90-9 W4* 12-36-90-9 W4* 14-36-90-9 W4*

 